Exhibit 10.3

 

AMENDMENT TO EMPLOYMENT AGREEMENT BY AND BETWEEN TODD S. CAVEN AND REGEN
BIOPHARMA, INC February 11, 2015

WHEREAS, Todd S. Caven ( “Employee”) and Regen Biopharma, Inc. a Nevada
corporation, (“Company”) have entered into that Employment Agreement
(“Employment Agreement”) dated as of February 11, 2015.

WHEREAS, Both Employee and Company desire to amend certain terms and conditions
of the Employment Agreement

WHEREAS, Both Employee and Company desire that certain equity securities of the
Company issued to the Employee shall be returned to the Company for cancellation

THEREFORE, it is agreed as follows:

A.       EXTENSION OF TERM. Section 2 of the Employment Agreement shall be
amended to read as follows:

“Term. The Term of this Agreement shall commence on November 11, 2015 and shall
expire on December 31, 2019 unless sooner terminated in accordance with the
provisions of Section 6 hereof; provided, however, that the term of this
Agreement may be extended by mutual agreement. The period from the commencement
of the term of this Agreement to the date of its expiration or sooner
termination shall be considered to be the “Employment Period" hereunder.



C.       ISSUANCE OF SERIES M PREFERRED STOCK

1. On or before March 15, 2017 Company shall issue to Employee ten million
shares of the Company’s Series M Preferred Stock.

2. Within 10 days of the sooner of execution of an agreement to a transaction
whose completion would result in a “Change of Control” of the Company or
Checkpoint Immunology, Inc., a wholly owned subsidiary of the Company
(“Checkpoint”) or 10 days subsequent to the granting of a license by either of
the Company or Checkpoint to an unaffiliated third party granting that
unaffiliated third party the right to develop and/or commercialize the Company’s
or Checkpoint’s proprietary NR2F6 intellectual property , the Company shall
issue to Employee an additional forty million shares of the Company’s Series M
Preferred Stock (“Milestone Stock”) . For purposes of this Agreement, a Change
of Control shall be defined as any transaction or series of transactions,
whether by merger, sale of substantially all of the assets, or sale or transfer
of more than fifty percent (50%) of the outstanding stock of the relevant entity
in which the members of the Board of Directors immediately preceding the closing
of the Change of Control transaction no longer constitute a majority of the
Board of Directors of the surviving entity following the closing of such
transaction.

3. If the number of shares of any series of the Company’s outstanding stock at
any time subsequent to the execution of this Agreement is decreased by a
combination of the outstanding shares of such stock, then, following the record
date of such combination, the number of shares of Milestone Stock issuable
pursuant to this Agreement shall be decreased in proportion to such decrease in
outstanding shares.

4. If the number of shares of any series of the Company’s outstanding stock at
any time subsequent to the execution of this Agreement is subdivided into a
larger number of shares then, following the record date of such subdivision, the
number of shares of Milestone Stock issuable pursuant to this Agreement shall be
increased in proportion to such increase in outstanding shares.

 1 

 

 

D.       ELECTION TO EXCHANGE SERIES M PREFERRED SHARES FOR OTHER SECURITIES OF
THE COMPANY

Provided that Employee’s employment by the Company shall not have been
terminated pursuant to Section 6(a)(iii) or 6(a)(iv) of the Employment Agreement

(i)       Beginning 10 days subsequent to the granting of a license by either of
the Company or Checkpoint to an unaffiliated third party granting that
unaffiliated third party the right to develop and/or commercialize the Company’s
or Checkpoint’s proprietary NR2F6 intellectual property Employee shall have the
right to exchange up to the total number of the Company’s Series M Preferred
Shares issued to the Employee pursuant to the terms and conditions of this
agreement for an equivalent number of either of the Company’s common shares or
the Company’s Series A Preferred Shares. This right shall be withdrawn in the
event Employee’s employment by the Company is terminated pursuant to Section
6(a)(iii) or 6(a)(iv) of the Employment Agreement This right shall be withdrawn
in the event of Employee's resignation.

(ii)       Beginning 10 days subsequent to a Change of Control of either the
Company or Checkpoint, Employee shall have the right to exchange up to the total
number of the Company’s Series M Preferred Shares issued to the Employee
pursuant to the terms and conditions of this agreement for an equivalent number
of either of the Company’s common shares or the Company’s Series A Preferred
Shares. This right shall be withdrawn in the event Employee’s employment by the
Company is terminated pursuant to Section 6(a)(iii) or 6(a)(iv) of the
Employment Agreement. This right shall be withdrawn in the event of Employee's
resignation.

(iii)       Notwithstanding the foregoing, beginning 10 days subsequent to the
date which is twelve months subsequent to the execution of this agreement,
Employee shall have the right to exchange up to the total number of the
Company's Series M Preferred Shares issued to the Employee pursuant to the terms
and conditions of this agreement for an equivalent number of either of the
Company's common shares or the Company's Series A Preferred Shares. This right
shall be withdrawn in the event Employee's employment by the Company is
terminated pursuant to Section 6(a)(iii) or 6(a)(iv) of the Employment Agreement
. This right shall be withdrawn in the event of Employee's resignation .

(iv)       

E.       LEGAL COUNSEL AND TAX ADVISOR. Employee acknowledges that Employee has
carefully read this document and understands all of the terms hereof and that
Employee has been given the opportunity to discuss this document with Employee's
private legal counsel and Employee’s private tax advisor and has availed himself
of that opportunity to the extent Employee wishes to do so.

F.       RESTRICTIVE LEGEND. Employee acknowledges that any securities issued
pursuant to this Agreement that are not registered pursuant to the Securities
Act of 1933 shall constitute “restricted securities” as that term is defined in
Rule 144 promulgated under the Securities Act of 1933, and shall contain the
following restrictive legend:



 2 

 

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR SECURITIES LAWS OF ANY STATE AND MAY NOT BE OFFERED,
SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER
THE ACT OR SUCH LAWS AND, IF REQUESTED BY THE COMPANY, UPON DELIVERY OF AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT THE PROPOSED
TRANSFER IS EXEMPT FROM THE ACT OR SUCH LAWS.

G.       ENTIRE AGREEMENT. This instrument contains the entire agreement of the
parties with respect to the subject matter hereof and supersedes any prior
agreements of the parties with respect to the subject matter hereof. It may be
changed only by an agreement in writing signed by a party against whom
enforcement of any waiver, change, modification, extension or discharge is
sought.

H.       GOVERNING LAW AND VENUE.. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in California for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or inconvenient venue for such
proceeding. If either party shall commence an action or proceeding to enforce
any provisions of this Agreement, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its attorneys’ fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.



 3 

 

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

COMPANY:

By:/s/David R. Koos

Chairman and CEO

 

EMPLOYEE:

 

By: /s/ Todd S Caven

Employee